Citation Nr: 1031172	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from November 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina, denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a 
claimant seeks service connection for the symptoms of a 
disability, regardless of how those symptoms are diagnosed or 
labeled.  Therefore, the claim has been recharacterized as one of 
service connection for a psychiatric disorder, to include PTSD.  
The issue is thus restated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in August 
2009.  The Veteran failed to report to this hearing.  In 
September 2009, the Veteran notified VA that he missed his 
hearing because he was incarcerated at the scheduled time.  The 
Veteran requested that he be rescheduled for a Video Conference 
hearing or a Travel Board hearing.  Based on this request, the 
Veteran's claim is remanded to the AMC so that he may be 
scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted and asked to 
clarify whether he desires to be scheduled 
for a Video Conference hearing or a Travel 
Board hearing.  Once this issue is clarified, 
the Veteran should be scheduled for the 
requested type of hearing at the earliest 
opportunity.  Notify the Veteran of the date, 
time, and location of the hearing, and put a 
copy of this notification letter in his 
claims file.  Once the Veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing request 
or fails to appear, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


